         Case 3:20-cv-03131-JSC Document 326 Filed 07/29/21 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California

                                      CIVIL MINUTES


 Date: July 29, 2021             Time: 00:20                    Judge: JACQUELINE
                                                                SCOTT CORLEY


 Case No.: 20-cv-03131-JSC       Case Name: In re: California Gasoline Spot Market
                                 Antitrust Litigation

Attorneys for Plaintiffs: Mikaela Bock/Michael P. Lehmann/Dena Sharp/
Samantha Stein


Attorneys for California Attorney General’s office: Michael Battaglia/Ryan McCauley


Attorneys for Defendants Vitol Inc. and Brad Lucas: Ethan Glass/Alex Kaplan/Steve
Madison

Attorneys for Defendants SKEA, SKTI, and David Niemann: Jeffrey M. Davidson/Lauren
Donahue/Michael Martinez


 Deputy Clerk: Ada Means                                  Recording Time: 1:58-2:18

                                       PROCEEDINGS

Further case management conference held by Zoom videoconference.



                             ORDERED AFTER HEARING

Plaintiffs to file 5-page supplemental opposition to SKTI’s Motion to Dismiss for Lack of

Personal Jurisdiction by August 5, 2021. Defendants’ 5-page response to be filed by August 12,

2021. A further case management conference and the hearing on the Motion to Dismiss are set

for August 26, 2021 at 9:00 a.m. by Zoom videoconference.
